Citation Nr: 1135264	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left leg and back disability due to bone marrow harvest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant served on active duty from February to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.

The appellant and his spouse presented testimony at a Board hearing before the undersigned acting Veterans Law Judge in June 2011, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, no additional evidence was submitted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has low back and left leg pain as a result of a bone marrow procedure he had in service in February 1970.  Service treatment records show that he had a bone marrow procedure in February 1970.  Additionally, there are post-service treatment records showing low back pain with pain extending into his femurs and legs, and the appellant alleges that there has been continuity of symptomatology since the bone marrow procedure in service.  He has not been accorded an examination in this regard and the Board fids a VA examination would be helpful.  38 C.F.R. § 3.159.  

Beforehand, however, any additional relevant medical records of treatment the appellant has received since service should be obtained, including any medical evidence clarifying the nature of any current left leg and back disability.  The appellant has mentioned recent private treatment by a Dr. Gadsden, and has indicated he is getting a letter from a Dr. Bates, and a doctor in Cleveland.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional medical records of treatment the appellant has received for left leg and low back disability since service discharge, including any clarifying the nature of any current left leg and back disability.  The appellant should be asked to be as specific as possible with regard to medical treatment he has received over the years for the claimed disabilities at issue.  After obtaining any necessary release of information authorization, any indicated health care professionals should be contacted and asked to provide records or information pertaining to the appellant.  If records are not available, this should be so indicated and the appellant should be informed.  

2.  Thereafter, the RO should schedule the appellant for an appropriate VA examination to address the nature and etiology of any left leg and back disability present.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any left leg or back disability is related to the appellant's one month of active service in the early 1970's.  The examiner should provide a rationale for the opinion.  If he or she cannot provide an opinion without resort to speculation, this should be so indicated and the examiner should say why an opinion is not possible.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



